Title: To John Adams from John Cosens Ogden, 9 March 1797
From: Ogden, John Cosens
To: Adams, John



Sir
New-Haven March 9th 1797

The health of David Austin Esqr. the present Collector of the customs in New Haven, is declining so fast, that it is generally supposed that death, will put a period to his valuable life within a short period time.
As that office will then be vacant, I thought it to be my duty, in as early a season, and in as respectful a manner as possible, to ask it of Your Excellency for myself.
Perhaps an application of this kind would come with more propriety, and with greater certainty of success from others in my behalf, than from myself.—Most men will urge reasons for a preference before other candidates. In my case I appeal to your Excellency from publicly known facts, not for my own sake alone, but for the sake of those who are connected with me.
I am not so totally a stranger to Your Excellency as not to be known as the son in law of that meritorious officer General Wooster, who so valiantly sacrificed his life and fortune together in the late war,—An event which deprived his widow and family of a very valuable property. This has been made doubly poignant to them as the Genl. entered the service, possessed of his military and other lands in Vermont, which have been lost by the independence of that State—of the incomes of the naval office & British half-pay as a captain.—The commutation of his widow was paid at a time, when it was greatly depreciated, and the  distresses of her affairs from taxation depreciation of public credit—fall of lands in value, and a long deprivation of any former incomes forced her to part with them, when other sources failed, from public events.  She is now totally destitute of any income, and made happy with her daughter at an advanced age. Her daughter’s once handsome expectations have been lost in the wreck of her family having never come into her possession or mine.
As is and I trust ever will be our duty and wish, we have sought to make her mother happy.—The office I now ask will enable us to do this better, to educate our children for useful citizenship, and to provide for the wants of advancing age.
Upon General Woosters first entering the army, I superintended the then Naval Office a long time, so that the business is not  novel. When your Excellency joins your ideas of national gratitude and tenderness to suffering citizens, to  these which I have suggested. I trust that your nomination will not be wanting to secure me the office I now solicit. The family with which I am connected will receive that as a favor done to them, They will no longer have reason to fear that rulers have arisen, who have forgot their husband and fathers valor, patriotism, service, & sacrifices.
I have the honor to be / Your Excellencys / devoted Servant

John C. Ogden